SMITH, Justice.
This is an ordinary action for damages to a shipment of a carload of cattle from Alice to the Fort Worth Stock Yards, where the cattle were sold on a delayed market. Several head of the cattle died in transit, and others were in bad condition upon arrival at destination.
The shipper and another cattleman both testified that the cattle were canners and cutters and were thin in flesh when tendered for shipment, but were nevertheless strong enough and in good enough condition to stand the trip without injury, if moved by the carrier with ordinary care and diligence. Three veterinarians, who examined the shipment on arrival at destination, testified that the animals were so poor and thin and weak and emaciated that they could not have been ship*219ped that distance without injury on account of those'inherent vices. In short, appellee’s witnesses testified in effect that the injuries were occasioned by negligent handling by the carrier, while appellant’s witnesses testified, on the other hand, that those injuries were caused by the inherent vices of the animals. The jury chose to believe the shipper’s witnesses and to disregard the testimony offered by the carrier. It may be that this court, or any other court, or any other jury than that impaneled, would have reached a different conclusion upon the same evidence, but that is unimportant, for, there being material evidence to support both theories, the jury's finding, fortified by the trial court’s approval, is conclusive lipon this -court. Upon these conclusions we overrule the first six of appellant’s propositions. The remaining propositions are without merit, and will be overruled.
The. judgment is affirmed.